United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
U.S. POSTAL SERVICE, DEARBORN STREET
STATION, Chicago, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1316
Issued: March 10, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 9, 2016 appellant, through counsel, filed a timely appeal from an April 5, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the April 5, 2016 decision, OWCP received additional evidence. However, the
Board may only review evidence that was in the record at the time OWCP issued its final decision. See 20 C.F.R.
§ 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB
389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).

ISSUE
The issue is whether appellant met his burden of proof to establish a recurrence of
disability on and after March 11, 2015 causally related to his accepted employment injuries.
FACTUAL HISTORY
On May 1, 2012 appellant, then a 44-year-old mail processing clerk, filed a traumatic
injury claim (Form CA-1) alleging that on April 19, 2012 he sustained a back injury due to
lifting three tubs of mail. He stopped work on April 21, 2012. OWCP accepted the claim for a
lumbar strain.4 Appellant returned to work for four hours per day on December 5, 2012.
On December 17, 2012 appellant filed a claim for a recurrence of disability (Form
CA-2a) beginning December 10, 2012. He related that while carrying mail and going up and
down stairs that his lower back began to hurt in the same area as his original injury. OWCP
determined that appellant had sustained a new injury on December 7, 2012 and accepted the
claim for aggravation of lumbar spondylosis without myelopathy and lumbosacral
radiculopathy.5
By letter dated October 30, 2013, OWCP placed appellant on the periodic rolls for
payment of temporary total disability wage-loss benefits.
On March 10, 2014 OWCP authorized surgery for lumbar spine fusion and insertion of a
spine fixation device. Appellant underwent the authorized surgery on May 13, 2014.
In a November 7, 2014 report, Dr. Harel Deutsch, a treating Board-certified
neurosurgeon, diagnosed obesity, lumbar radiculopathy, and grade 1 spondylolisthesis.
Examination findings included good extremity strength movement, unremarkable sensory
examination, normal lumbar paraspinal muscles, and absent Waddell signs. Dr. Deutsch
recommended a functional capacity evaluation (FCE) test be performed to determine appellant’s
permanent work restrictions. He completed a work capacity evaluation form (Form OWCP-5c)
indicating lifting restrictions of no more than 10 pounds and that an FCE was required to
determine specific restrictions.
On November 17, 2014 OWCP referred appellant to Dr. Safwan Barakat, a physician
specializing in neurosurgery, for a second opinion evaluation to determine appellant’s work
capability and diagnoses.
A November 25, 2014 FCE found appellant was capable of performing a light-to-medium
job and could safely lift 28 pounds with a 13-pound overhead restriction. The FCE noted no
limitations with standing during the test. Appellant reported his job required occasional standing
while the functional job description noted up to seven hours of standing.
4

OWCP assigned File No. xxxxxx145.

5

OWCP assigned File No. xxxxxx817. On August 27, 2013 OWCP combined File No. xxxxxx817 with File No.
xxxxxx145, with the latter file number designated as the master file.

2

In a December 2, 2014 report, Dr. Barakat reviewed medical evidence and provided
medical and employment injury histories and examination findings. He diagnosed L5-S1
degenerative disc disease with spondylolisthesis which he opined had been successfully treated
with interbody fusion surgery. Dr. Barakat opined that appellant was capable of performing the
job of mail processing clerk. He further noted that appellant recently underwent an FCE and if
there was a conflict then he would need to reconsider appellant’s limitations. Lastly, Dr. Barakat
reported that appellant was capable of working an eight-hour day.
On January 29, 2015 the employing establishment offered appellant the modified job of
mail processing clerk. The duties of the position were loading, culling, and feeding mail;
clearing mail jams and sweeping bins; standing, walking, bending, and twisting; and labeling and
dispatching trays with a lifting restriction of 10 pounds.
Appellant accepted the job offer under duress and returned to work on March 7, 2015.
In a March 16, 2015 report, Dr. Henry A. Posada, a treating chiropractor, reported that
appellant had been under his care for back pain. He provided work restrictions in his report and
a March 18, 2015 duty status report (Form CA-17). On the March 18, 2015 CA-17 form,
Dr. Posada diagnosed a work-related herniated disc. The restrictions included no standing for
more than 15 minutes every 3 hours, no bending at the waist, no twisting, and no walking more
than 15 minutes every 3 hours. Lastly, Dr. Posada opined that appellant was unable to work for
the next 30 days.
On March 20, 2015 appellant filed a claim for a recurrence of disability (Form CA-2a)
beginning March 11, 2015. He stated that he was unable to stand for the period of eight hours.
In a May 15, 2015 report, Dr. Deutsch noted that appellant did not like the job offered
based on the restrictions found in the FCE. Appellant informed Dr. Deutsch that after trying the
job that he felt worse. Dr. Deutsch provided examination findings and diagnoses of obesity,
lumbar radiculopathy, and grade one spondylolisthesis. He noted that appellant complained of
pain on prolonged standing and recommended appellant be able to sit 15 minutes every hour.
Dr. Deutsch noted that appellant could return to work on May 18, 2015.
In a letter dated May 15, 2015, Dr. Deutsch provided work restrictions of no lifting or
carrying more than 28 pounds and the ability to change positions and sit 15 minutes every hour.
By decision dated June 18, 2015, OWCP denied appellant’s claim for a recurrence of
disability beginning March 11, 2015.
In a letter dated June 23, 2015, counsel requested a telephonic hearing before an OWCP
hearing representative, which was held on February 8, 2016.
On January 19, 2016 appellant retired on disability.
By decision dated April 5, 2016, an OWCP hearing representative affirmed the June 18,
2016 decision. He found that appellant’s modified job duties were within his medical
restrictions and that appellant had not established a recurrence of disability.

3

LEGAL PRECEDENT
A person who claims a recurrence of disability due to an accepted employment-related
injury has the burden of establishing by the weight of the substantial, reliable, and probative
evidence that the disability for which he or she claims compensation is causally related to the
accepted injury.6 OWCP’s procedures discuss the evidence necessary if recurrent disability for
work is alleged within 90 days of return to duty. It is noted that the focus is on disability rather
than causal relationship of the accepted condition to the work injury.7
The Board has held that if recurrent disability for work is claimed within 90 days or less
from the first return to duty, the attending physician should describe the duties which the
employee cannot perform and demonstrate objective medical findings that form the basis for the
renewed disability for work.8 When a physician’s statements regarding an employee’s ability to
work consist only of repetition of the employee’s complaints that he hurt too much to work,
without objective findings of disability being shown, the physician has not presented a medical
opinion on the issue of disability or a basis for payment of compensation.9
ANALYSIS
OWCP accepted the conditions of lumbar strain, aggravation of lumbar spondylosis
without myelopathy and lumbosacral radiculopathy and authorized lumbar spine fusion and
insertion of a spine fixation device, which occurred on May 13, 2014. The record indicates that
appellant accepted a January 29, 2015 job offer, which he indicated was under duress, returned to
work on March 7, 2015, and stopped on March 11, 2015. By decision dated June 18, 2015,
OWCP denied appellant’s claim for a recurrence of disability on and after March 11, 2015,
which an OWCP hearing representative affirmed in an April 5, 2016 decision.
Appellant does not allege and the record does not reflect that his light-duty job
requirements had changed. Rather, he attributes his disability on March 11, 2015 to his accepted
employment injuries such that he was unable to perform the standing required of the job. As
noted above, when the claim for recurrence is within 90 days of a return to work, the focus is on
disability, rather than causal relationship. Regarding disability, the medical evidence must
provide a description of the job duties appellant cannot perform and objective evidence
supporting a finding of disability.10 The Board finds that appellant has failed to provide
sufficient medical evidence showing how or why his accepted back conditions objectively
worsened such that he was unable to work his modified-job assignment as of March 11, 2015.
6

W.D., Docket No. 09-658 (issued October 22, 2009); Robert H. St. Onge, 43 ECAB 1169 (1992); Dennis J.
Lasanen, 43 ECAB 549 (1992).
7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.5 (June 2013).

8

See G.P., Docket No. 14-1150 (issued September 15, 2014); R.C., Docket No. 14-201 (issued May 8, 2014);
J.F., 58 ECAB 124 (2006).
9

See S.E., Docket No. 14-1125 (issued October 1, 2014).

10

See supra note 7.

4

In support of his claim appellant submitted a report and letter dated May 15, 2015 from
Dr. Deutsch. In his report, Dr. Deutsch noted appellant did not like the job offered based on the
restrictions found in the FCE and that he felt worse after attempting to perform the job. He
provided examination findings, noted appellant complained of pain on prolonged standing, and
recommended appellant be able to sit 15 minutes every hour. In his letter, Dr. Deutsch provided
work restrictions of no lifting or carrying more than 28 pounds and the ability to change
positions and sitting 15 minutes every hour. While Dr. Deutsch provided examination findings
and recommended additional work restrictions of changing positions and sitting 15 minutes
every hour, he failed to provide any medical rationale or detailed explanation supporting his
recommendations. Dr. Deutsch failed to explain how his examination findings supported that the
additional restrictions regarding standing, particularly as the November 25, 2014 FCE found no
standing restrictions. The Board notes that Dr. Deutsch’s opinion is not based on objective
medical findings, but rather is based on appellant’s pain complaints on prolonged standing,
which is insufficient to establish a recurrence of disability.11 Dr. Deutsch failed to provide any
explanation, based on objective medical evidence, of why appellant was unable to perform the
modified-job assignment with only a lifting restriction of 10 pounds. The medical evidence from
Dr. Deutsch is insufficient to establish his recurrence claim.
Appellant also submitted a March 18, 2016 CA-17 form and March 16, 2016 report from
Dr. Posada, a chiropractor, providing work restrictions of no standing for more than 15 minutes
every 3 hours, no bending at the waist, no twisting, and no walking more than 15 minutes every
3 hours. Under FECA a chiropractor is considered a physician only to the extent that the
reimbursable services are limited to treatment consisting of manual manipulation of the spine to
correct a subluxation as demonstrated by x-ray to exist.12 Dr. Posada did not indicate that he
obtained x-rays or diagnosed a spinal subluxation.13 Without a diagnosis of spinal subluxation
from an x-ray, a chiropractor is not considered a physician under FECA and his opinion does not
constitute medical evidence.14 Thus, Dr. Posada’s reports are insufficient to support appellant’s
claim for recurrent disability.
On appeal, counsel contends that OWCP’s decision was contrary to fact and law. Based
on the findings and reasons set forth above, the Board finds counsel’s arguments are not
substantiated.

11

See V.T., Docket No. 14-1251 (issued April 28, 2015); William A. Archer, 55 ECAB 674 (2004).

12

Section 8101(2) of FECA provides as follows: (2) physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law. The term physician includes chiropractors only to the extent that their reimbursable services are
limited to treatment consisting of manual manipulation of the spine to correct a subluxation as demonstrated by xray to exist and subject to regulation by the Secretary. See R.M., 59 ECAB 690 (2008); Merton J. Sills, 39 ECAB
572 (1988).
13

OWCP’s implementing federal regulations define subluxation to mean an incomplete dislocation, off-centering,
misalignment, fixation or abnormal spacing of the vertebrae which must be demonstrated on x-ray. See 20 C.F.R.
§ 10.5(bb).
14

See Jay K. Tomokiyo, 51 ECAB 361 (2000).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a recurrence of
disability on and after March 11, 2015 causally related to his accepted employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 5, 2016 is affirmed.
Issued: March 10, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

